Citation Nr: 0739713	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-13 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder to 
include major depression and post traumatic stress disorder 
(PTSD) as secondary to the service connected residuals of 
removal of sebaceous cyst, left cheek.

2.  Entitlement to a disability rating in excess of 0 percent 
for residuals of sebacaceous scar cyst, left cheek.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include major depression and post 
traumatic stress disorder (PTSD) as secondary to the service 
connected residuals of removal of sebaceous cyst, left cheek.

4.  Entitlement to vision loss as secondary to the service 
connected disability of residuals of removal of sebaceous 
cyst left cheek.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to February 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to a disability rating in excess of 0 percent for residuals 
of sebacaceous scar cyst, left cheek and denied entitlement 
to service connection for PTSD, major depression as secondary 
to the service connected residuals of removal of sebaceous 
cyst, left cheek and vision loss as secondary to the service 
connected disability of residuals of removal of sebaceous 
cyst left cheek

In the January 2002 rating decision, the RO appeared to 
consider the claim of entitlement to service connection for 
major depression on the merits without considering whether 
new and material evidence had been submitted.  The Board has 
a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will first 
determine whether new and material evidence has been 
submitted.  If new and material evidence has been received, 
the Board will reopen the claim and consider entitlement to 
service connection for major depression as secondary to the 
service connected residuals of removal of sebaceous cyst, 
left cheek. 

The issues of entitlement to a disability rating in excess of 
0 percent for residuals of sebacaceous scar cyst, left cheek 
and entitlement to vision loss as secondary to the service 
connected disability of residuals of removal of sebaceous 
cyst left cheek are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final March 1985 rating decision, the RO denied 
entitlement to service connection for a nervous condition; in 
final a decision issued in August 1995, the RO found that new 
and material evidence had not been received to reopen the 
claim.

2.  Evidence received since the August 1995 rating decision 
pertains to an element needed to substantiate the claim that 
was previously found to be lacking and raises a reasonable 
probability of substantiating the claim for service 
connection for an acquired psychiatric disorder to include 
major depression and PTSD as secondary to the service 
connected residuals of removal of sebaceous cyst, left cheek.

3.  The veteran's symptoms do not meet the full DSM IV 
diagnostic criteria for PTSD.

4.  Any currently diagnosed acquired psychiatric disorder is 
not the result of a disease or injury in service, and is 
unrelated to a service connected disease or injury.


CONCLUSIONS OF LAW

1.  The March 1985 and August 1995 rating decisions, which 
denied entitlement to service connection for a nervous 
condition, are final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the August 1995 rating decision 
is new and material and the claim of entitlement to service 
connection for major depression as secondary to the service 
connected residuals of removal of sebaceous cyst, left cheek 
is reopened.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  Any currently diagnosed acquired psychiatric disorder was 
neither incurred in, nor aggravated by, military service, nor 
is it secondary to any service- connected disability.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Regarding the issue of whether new and material evidence has 
been submitted to reopen a claim for an acquired psychiatric 
disorder to include major depression and PTSD as secondary to 
the service connected residuals of removal of sebaceous cyst, 
left cheek, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision to reopen the claim, further assistance is 
unnecessary to aid the veteran in substantiating her claim.  

Regarding the veteran's claim for service connection for an 
acquired psychiatric disorder to include major depression and 
PTSD as secondary to the service connected residuals of 
removal of sebaceous cyst, left cheek, proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2007).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a letter dated July 2005, the RO informed the veteran of 
the evidence needed to substantiate the claim, what medical 
or other evidence she was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that she was to let VA know about any additional 
evidence or information that she thought would support his 
claim.  This notice served to inform her of the need to 
submit relevant evidence in her possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the first three elements of Dingess 
notice were satisfied in the July 2005 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  She is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the July 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

Neither the veteran nor her representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating her claim.

Additionally, the veteran underwent VA examinations in June 
2001 and October 2001.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

I.  Whether new and material evidence has been submitted to 
reopen a claim for major depression as secondary to the 
service connected residuals of removal of sebaceous cyst, 
left cheek.

A March 1985 rating decision denied service connection for a 
nervous condition on the basis that there was no evidence of 
complaints, treatments or findings of any nervous condition 
in the veteran's service medical records.  The veteran did 
not appeal the March 1985 rating decision within a year, and 
it is final.  38 U.S.C.A. § 7105.

In a decision dated in August 1995, the RO found that new and 
material evidence had not been submitted to reopen the claim.  
The veteran did not submit a notice of disagreement within 
one year of the notices of this decision.  This decision is 
now final.  38 U.S.C.A. § 7105.

To reopen the claim, new and material evidence must have been 
received since the last final denial of the claim on any 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  In this case the last final denial was the RO's 
August 1995 decision.

The veteran filed an application to reopen her claim for 
service connection for major depression as secondary to the 
service connected residuals of removal of sebaceous cyst, 
left cheek that was received in January 2001.

For claims to reopen submitted prior to August 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the August 1995 rating decision 
includes treatment records from the VA Medical Center (VAMC).  
Specifically, a December 2000 VAMC treatment note stated that 
the veteran's mental problems resulted from a traumatic skin 
infection to her face in 1973.  In a March 2001psychiatric 
clinical record, the veteran reported that ever since she got 
out of service she had been depressed, and the examiner 
diagnosed the veteran with major depression.  And clinical 
records dated in November 2005 and December 2005 indicated 
that the veteran suffered from PTSD symptoms.

These statements relate to the previously unestablished 
element of an in-service injury.  This evidence is new and 
material.  As new and material evidence has been submitted 
the claim for service connection for major depression as 
secondary to the service connected residuals of removal of 
sebaceous cyst, left cheek is reopened.   

II.  Entitlement to service connection for an acquired 
psychiatric disorder to include major depression and post 
traumatic stress disorder (PTSD) as secondary to the service 
connected residuals of removal of sebaceous cyst, left cheek.

Factual Background

In November 1973 the veteran presented to the Army medical 
facility weeping as she stated that she could no longer 
handle the Army anymore.

In October 1983 the veteran was admitted to the Coatesville, 
Pennsylvania VA Medical Center (VAMC).  She claimed that she 
had a long history of poly-substance abuse that dated back to 
1973.  She reported using two bags of heroin a day for the 
past year prior to her admission.  

In November 1995 the veteran presented to the Philadelphia 
VAMC with suicidal ideation after a relapse of opioids and 
benzodiazephines.  The diagnosis was poly-substance abuse and 
opioid dependence which ruled out a substance induced mood 
disorder and adjustment disorder.  Axis II was a personality 
disorder not otherwise specified.

In November 2000 the veteran presented to the VAMC 
complaining of suicidal ideation.  It was noted that the 
veteran had a history of opiate dependency.  After admission, 
the veteran was detoxified using methadone in a tapering 
fashion without difficulty.  

In December 2000 the veteran was admitted to the VAMC with 
depression with suicidal ideation, IV heroin abuse and 
alcohol abuse.  The veteran reported that she had a history 
of IV heroin abuse on and off for 15 years.  The discharge 
diagnosis was opiate and alcohol dependence and substance-
induced mood disorder.

In March 2001 the veteran presented for a mental health 
intake at the VAMC.  The diagnosis was major depression, past 
heroin and alcohol abuse and PTSD.  In April 2001 the veteran 
presented to the VAMC as she reported feeling depressed and 
could not stop using heroin.  The discharge diagnosis was 
opiate dependency.

In June 2001 the veteran underwent a VA examination.  The 
examiner noted that the veteran had profound depression.  The 
examiner stated that the veteran was unemployable as she 
suffered from serious major depression and PTSD.

In October 2001 the veteran again underwent a VA examination.  
The diagnosis was a mood disorder with episodic psychosis 
associated with polysubstance abuse.  The examiner stated 
that there was no other Axis I diagnosis demonstrated.

In November 2001 the veteran presented to the VAMC with 
depression with suicidal ideation and IV heroin and alcohol 
abuse.  The diagnosis was opiate and alcohol dependence and 
substance and mood disorder.

In February 2005 the veteran presented to the VAMC.  The 
discharge diagnosis was opiate dependence and substance 
induced mood disorder.  

In March 2005 the veteran again treated at the VAMC.  The 
treating doctor noted that the veteran had a history of 
heroin dependence and major depressive disorder versus 
substance induced mood disorder.

In November 2005 the veteran was admitted to the VAMC.  The 
diagnosis was opiate dependence and substance induced mood 
disorder.  The veteran also noted to suffer from symptoms of 
PTSD.

In May 2007 the veteran presented to the VAMC.  The diagnosis 
was depression.  The veteran denied that this was substance 
induced.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

This case presents conflicting findings regarding the 
existence of PTSD.  The Board has the duty to assess the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  The Board may 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Moreover, the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that the medical evidence that indicates a 
possible diagnosis of PTSD is entitled to very low probative 
weight.  The VA outpatient treatment records which yielded 
the assessment and diagnosis of PTSD, do not indicate a 
review of the claims file, they do not discuss the specific 
stressors supporting the finding of PTSD, and they do not 
discuss any of the DSM- IV criteria for the diagnosis.

The VA treatment records show that after the VA examination 
in October 2001, PTSD was ruled out as the examiner stated 
that the veteran had a mood disorder with episodic psychosis 
associated with polysubstance abuse and there was no other 
Axis I diagnosis demonstrated.  Thus, it appears that the 
testing did not confirm the presence of that disorder.  The 
subsequent assessments of PTSD were made in the context of a 
general medical evaluation and appear to have been based on 
the veteran's reports that she was being followed for that 
condition.

For these reasons the October 2001 VA examination report 
which determined that the veteran did not have PTSD is 
entitled to greater probative weight than the VA outpatient 
treatment records.

The Board acknowledges the veteran's own statements 
contending she suffers from PTSD.  However, as a lay person, 
she is not competent to provide a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

As the veteran does not have a diagnosis of PTSD in 
conformance with 38 C.F.R. § 4.125, the Board will evaluate 
whether the veteran has an acquired psychiatric disorder to 
include major depression as secondary to the service 
connected residuals of removal of sebaceous cyst, left cheek.

In this case, a grant of service connection based on direct 
causation for an acquired psychiatric disorder to include 
major depression is not warranted.  While the record contains 
some references that the veteran may suffer from an acquired 
psychiatric disorder and her service medical records show 
that in November 1973 she presented to the Army medical 
facility weeping, there is no competent evidence linking any 
current psychiatric disorder to service as there is no 
medical opinion linking the current disability to service.  
Indeed, the overwhelming weight of the medical evidence 
suggests that the veteran's psychiatric symptoms are related 
to substance abuse rather than an independently diagnosed 
psychiatric disorder.  As such, and as will be further 
explained herein, the preponderance of the evidence is, 
therefore, against the claim for entitlement to service 
connection on a direct basis.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

The veteran claims that her acquired psychiatric disorder to 
include major depression is secondary to the service 
connected residuals of removal of sebaceous cyst, left cheek.  

A December 2000 VAMC treatment note stated that the veteran 
had a history of alcohol dependence and PTSD from a traumatic 
skin infection to her face in 1973.  However, this medical 
evaluation appears to have been based on the veteran's 
reports that she was being followed for that condition.  

Conversely, multiple other medical records have consistently 
attributed the veteran's current acquired psychiatric 
disorder to her chronic substance abuse.  Specifically, the 
October 2001 VA examiner stated that the veteran had a mood 
disorder with episodic psychosis associated with 
polysubstance abuse and that there was no other Axis I 
diagnosis demonstrated.  The October 2001 VA examiner also 
addressed the timing of the veteran's symptoms and provided a 
rationale for his conclusions.  For these reasons the Board 
finds the October 2001 VA examiner's opinion to be the most 
probative.  

Based upon overwhelming evidence that the veteran has a long 
history of substance abuse, which appears to continue up to 
the present, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's current psychiatric 
symptomatology is a substance induced disorder rather than an 
independent disorder caused by a service-connected disability 
or that is otherwise related to service.  

Additionally, the Board notes that the law and regulations 
provide that compensation shall not be paid if the claimed 
disability or death was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a appellant's own alcohol or drug abuse.  

The Board notes that the veteran claims she suffers from an 
acquired psychiatric disorder to include major depression is 
secondary to the service connected residuals of removal of 
sebaceous cyst, left cheek.  However, again, as a lay person, 
the veteran is not competent to render an opinion that she 
suffers from and acquired psychiatric disorder that is 
related to an injury or disease in service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
supra.  

Because the most probative opinion is against the claim, the 
Board concludes that the preponderance of the evidence is 
against the grant of service connection for an acquired 
psychiatric disorder to include major depression as secondary 
to the service connected residuals of removal of sebaceous 
cyst, left cheek.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, supra.


ORDER

New and material evidence has been submitted and the claim 
for service connection for major depression as secondary to 
the service connected residuals of removal of sebaceous cyst, 
left cheek is reopened.

Entitlement to service connection for an acquired psychiatric 
disorder to include major depression and post traumatic 
stress disorder (PTSD) as secondary to the service connected 
residuals of removal of sebaceous cyst, left cheek is denied.


REMAND

Pursuant to the VCAA, VA first has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2007).

The veteran's last VA examination for his service connected 
residuals of sebacaceous scar cyst, left cheek was in October 
2001.  

The Board notes that the examiner did not indicate whether he 
reviewed the veteran's claims file and the file itself does 
not contain any photographs of the veteran's scar.  
Unretouched color photographs should be considered when 
evaluating under Diagnostic Code 7800.  See 38 C.F.R. § 
4.118, Diagnostic Code 7800, Note (3).

As such, the record raises a question as to the current 
severity of the veteran's claimed disorder, and a new 
examination is necessary.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995). 

An examination is needed to ascertain the present level of 
severity of the veteran's residuals of sebaceous scar cyst, 
left cheek.  Accordingly, in order to afford the appellant 
due process of law, the RO should schedule the veteran for an 
additional VA examination for his service-connected residuals 
of sebaceous scar cyst, left cheek. 

The Board notes that the regulations for the evaluation of 
skin disabilities were revised, effective on August 30, 2002.  
67 Fed. Reg. 49,590 (July 31, 2002).  Therefore, in 
readjudicating the residuals of sebaceous scar cyst, left 
cheek claim, the RO should be mindful of the United States 
Court of Appeals for the Federal Circuits holding in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Regarding the veteran's claimed vision loss, her last VA 
examination for her vision loss disability was in October 
2001.  The VA examiner noted that he did not have access to 
the veteran's claims folder.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

As noted, the veteran underwent a VA examination in October 
2001 for an evaluation of her vision.  The VA examiner opined 
that the veteran had an unexplained loss of vision in her 
left eye.  However, the VA examiner did not provide an 
opinion as to whether there was a relationship between the 
current vision loss and any service connected disabilities.  
Thus, the RO should schedule the veteran for a VA eye 
examination so an examiner can review the entire medical 
record, consider a complete history, and provide an informed 
opinion as to the relationship between a current vision loss 
condition and any service connected disabilities, 
specifically her service connected residuals of sebacaceous 
scar cyst, left cheek.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
extent of sebaceous cyst scars on the 
left cheek.  If there is muscle 
impairment that too should be identified.  
The examiner should describe the scars 
and any symptoms, including, but not 
limited to length, width, character, and 
degree of disfigurement, and functional 
impairment associated with the scars.

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies that the examiner 
deems necessary should be performed.  The 
examiner should submit color photographs 
showing all scars of the face.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report. 

2.  The veteran should also be afforded a 
VA examination in order to determine 
whether she has a vision loss disability 
and if so, the etiology of this 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  
After completion of the examination and 
review of the record, the examiner should 
answer the following questions:  1) does 
the veteran have a current vision loss 
disability?  2) If the veteran is found 
to have a current vision loss disability, 
is it at least as likely as not (50 
percent or greater probability) the 
result of, or aggravated by, her service-
connected residuals of removal of 
sebaceous cyst left cheek?

The examiner should provide a rationale 
for all opinions. 

3.  The claims should be re-adjudicated.  
If the claims remain denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER 
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


